Citation Nr: 0531953	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-25 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for service-connected bilateral hearing 
loss.

2.  Entitlement to service connection for a peripheral 
vestibular disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for bilateral 
hearing loss and assigned a 10 percent rating (the veteran 
appeals for a higher rating) and denied service connection 
for a peripheral vestibular disorder.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case with the hearing loss issue on appeal, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.  

2.  The veteran's service-connected bilateral hearing loss is 
currently manifested by average pure tone thresholds of 59 
decibels in the right ear and 54 decibels in the left ear, 
with speech recognition ability of 78 percent in the right 
ear and 76 percent in the left ear.

3.  There is no medical evidence of a peripheral vestibular 
disorder or a disability manifested by disequilibrium until 
decades post-service and there is no competent evidence of a 
nexus between a current diagnosis of such and any incident of 
service, to include excessive noise exposure as the result of 
combat duty.


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
10 percent for service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2005).

2.  The criteria for entitlement to service connection for a 
peripheral vestibular disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in December 2002 and December 2003.  
The veteran was told of the requirements to successfully 
establish service connection and an increased rating, advised 
of his and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The timing and content of these letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In this case, the veteran has been afforded appropriate 
examinations.  The audiological evaluation was thorough in 
nature and adequate for rating purposes.  As to the claim for 
service connection for a vestibular or equilibrium disorder, 
there is no service or post-service medical evidence until 
decades after the veteran's separation from service in 
December 1945.  An ENT examination was also performed in 
conjunction with this appeal.  The Board finds that these 
examinations, along with the other relevant evidence of 
record, are sufficient to decide the claims on appeal.  There 
is no duty to provide another examination or medical opinion.  
Id. 

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Factual background

As noted above, the veteran had active duty from October 1942 
to December 1945. There are no service medical records in the 
claims file.  The National Personnel Records Center (NPRC) 
has indicated that these records were apparently destroyed in 
the fire that occurred there in 1973.  The veteran's DD-214 
shows that he had engaged in combat with the enemy during his 
World War II service.

The veteran received VA medical treatment beginning in April 
2002.  In October 2002, he complained of increasing loss of 
balance of three years duration.  He reported that his 
balance was worse in the afternoon, but would improve after 
eating and resolved when he sat down.  The veteran also gave 
a history of a concussion in 2000, which aggravated the 
condition.  He denied having vertigo or tinnitus.  

In March 2003, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, he complained of 
hearing loss and head noise.  He reported a significant 
history of noise exposure without ear protection during 
service and some noise exposure after service.  The veteran 
further stated that occasional bilateral head noise began in 
the early 1980s, which he described as a high-pitched ringing 
sound that occurred once every 10 days and lasted for 15 
minutes.  Additional history included having an ear infection 
with dizziness in 1984, hypertension, a seizure disorder 
secondary to a head injury, and a heart attack.  He denied 
having facial numbness or ear discomfort.  





The audiological examination in March 2003 revealed pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
60
70
LEFT
35
45
65
70

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 76 in the left ear.  The 
veteran was diagnosed as having mild to severe bilateral 
sensorineural hearing loss.  The examiner opined that the 
head noise the veteran described was not consistent with the 
presence of tinnitus due to noise trauma and since its onset 
was in the early 1980s, it was unlikely that it was related 
to military noise exposure.  

During an April 2003 Ears, Nose, and Throat (ENT) 
consultation, the veteran complained of hearing loss and 
intermittent episodes of disequilibrium of at least two years 
duration, which was caused by physical exertion or when 
rising from a seated or lying position.  The closed head 
injury approximately three years earlier was again noted, 
which necessitated surgery to evacuate an intracranial bleed.  
Since that injury, the veteran had been diagnosed as having 
epilepsy.  The veteran stated that he did not have ear pain 
or drainage, but complained of gradually worsening hearing 
and some ringing in both ears.  Physical examination revealed 
clear external auditory canals and intact tympanic membranes, 
bilaterally.  Tuning fork test showed the Rinne was positive 
in both ears and the Weber did not deviate.  Extraocular 
movements were observed and no nystagmus was noted, even 
after the veteran stood up and claimed to have mild 
dizziness.  The diagnoses were hearing loss by history and 
disequilibrium by history.  The examiner stated that it was 
impossible to determine whether the veteran's claimed 
disequilibrium episodes were caused by the closed head injury 
or from an inservice injury.  The veteran was informed that 
there was no treatment for this problem other than the 
medication he was already taking.  

In June 2003, the veteran complained of balance disturbance 
for the past four years, which he stated was becoming worse.  
He stated that his condition was more pronounced in confined 
spaces.  In August 2003, the veteran's audiometrics were 
rechecked and were reported to indicate a stable mild to 
moderate bilateral hearing loss consistent with the March 
2003 VA examination.  In July 2004, the veteran was fitted 
for hearing aids.  Otoscopy revealed clear ear canals and 
intact tympanic membranes.  The veteran continued to complain 
of disequilibrium with no relief.  

In correspondence of record, the veteran contends that he 
should receive a higher disability rating for his bilateral 
hearing loss as he has suffered from his severe hearing loss, 
which impacted his life not only from a social standpoint, 
but also caused a marked interference with his employment.  
He argues that the current rating does not adequately reflect 
his current severity of his condition.  

III.  Legal analysis

Bilateral hearing loss

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

As noted above, in Fenderson v. West, 12 Vet. App 119 (1999), 
the Court emphasized the distinction between a new claim for 
an increased evaluation of a service-connected disability and 
a case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. §§ 4.14, 
4.85, Diagnostic Code 6100 (2005).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a) (2005).  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations described above, 
neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this 
appeal.

The Board appreciates the veteran's contentions regarding the 
impact his hearing loss has on his life.  While the Board 
sympathizes with the veteran's obvious hearing difficulties, 
the Court has noted that the assignment of disability ratings 
for hearing impairment are arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The results of the audiometric testing on VA examination in 
March 2003 did not demonstrate that the veteran's overall 
hearing loss was severe enough to warrant a disability rating 
in excess of 10 percent under the rating schedule.  The 
reported 59 decibel average pure tone threshold loss in the 
right ear and the 78 percent correct speech discrimination 
score in the right ear, when entered into Table VI of § 4.85, 
resulted in a hearing impairment with a numeric designation 
of IV in the right ear.  The reported 54 decibel average pure 
tone threshold loss in the left ear and the 76 percent 
correct speech discrimination score in the left ear, when 
entered into Table VI of § 4.85, resulted in a hearing 
impairment with a numeric designation of IV in the left ear.  
When applied to Table VII of § 4.85, the numeric designations 
of IV in the right ear and IV in the left ear translate to a 
10 percent evaluation for the veteran's service-connected 
hearing loss disability.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2005).

Furthermore, although the veteran stated during his April 
2003 VA treatment that his hearing was gradually worsening; 
his audiometrics were rechecked in August 2003 and were found 
to be stable and consistent with the March 2003 VA 
examination.  Therefore, an additional examination is not 
needed and the veteran's hearing loss may be assessed 
according to the March 2003 results.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

The audiometric test results do not support entitlement to an 
increased evaluation for bilateral hearing impairment.  The 
Board is aware that the veteran has been fitted for hearing 
aids.  The evaluations derived from the rating schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.85 (2005).  

The veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the medical findings discussed above are more probative of 
the current level of disability. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2005).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See January 2005 supplemental statement of 
the case.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case.  
The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
Diagnostic Code 6100, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, there is no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  It is not 
shown by the evidence that the veteran has required 
hospitalization for his hearing loss.  Hence, he does not 
have an exceptional disability as manifested by frequent 
hospitalizations.  Additionally, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his hearing loss.  Although the veteran 
stated that his hearing loss has interfered with his 
employment, he submitted no evidence to support this claim.  
Thus, the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extraschedular rating for hearing loss.  
The disability is appropriately rated under the schedular 
criteria.

Peripheral vestibular disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
peripheral vestibular disorder.  

The veteran's DD Form 214 indicates that the veteran was 
awarded Europe-Africa-Mediterranean Campaign Medal with 4 
Bronze Stars, which indicates that he engaged in combat.  He 
contends that the dizziness and disequilibrium he experiences 
is related to service and that his post-service head injury 
aggravated this condition.  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to determine service connection.  Collette, supra.  
Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, as in this case, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996); see also VAOPGCPREC 12-
99.

While the most recent VA examination in June 2003 did not 
result in a diagnosis of a peripheral vestibular disorder, 
the examiner did not a history of disequilibrium and it is 
apparent that the veteran has been treated for such, to 
include at the time of that evaluation.  It is also 
undisputed that the veteran was exposed to excessive noise as 
the result of his combat duty.  The appeal of this claim for 
service connection turns on the question of whether there is 
competent evidence of a causal link between a disability 
manifested by disequilibrium and any incident of service, to 
include acoustic trauma.  

Following the April 2003 ENT examination, the physician 
concluded that it was impossible to determine whether the 
veteran's claimed disequilibrium episodes were caused by the 
closed head injury sustained in 2000 or from an in-service 
injury.  However, it was also noted in the same examination 
report that the veteran complained of intermittent episodes 
of disequilibrium of at least two years duration, (emphasis 
added), which followed physical exertion or when rising from 
a seated or lying position.  The veteran was also reported to 
have had a closed head injury approximately three years 
earlier or decades post-service, for which he had surgery to 
evacuate an intracranial bleed.  Thus, while the conclusion 
neither weighs in favor or against the contended causal 
relationship, the history obtained from the veteran for 
treatment purposes suggests a post-service onset and 
etiology.  

The fact that there is no post-service medical records 
relating to evaluation or treatment for the veteran's 
disequilibrium or any other symptoms attributed to a 
peripheral vestibular disorder from the time he was 
discharged from service until recent years also weighs 
against the claim.  The absence of any service medical 
records is through no fault of the veteran and, as noted 
earlier in this decision, VA has a heightened duty to assist. 
However, with respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years, as in this case, 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).   

The veteran is competent to describe his symptoms, to include 
disequilibrium, and the Board has considered his contention 
that he currently has a peripheral vestibular disorder linked 
to service.  However, his lay assertion is not competent 
evidence of the requisite nexus.  That is, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In summary, there is no medical evidence of a peripheral 
vestibular disorder or a disability manifested by 
disequilibrium until decades post-service, nor is there any  
competent evidence of a causal link between a current 
diagnosis of such and any incident of service, to include 
acoustic trauma.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  As the preponderance is against the veteran's claim, 
service connection for peripheral vestibular disorder is not 
warranted.



ORDER

Entitlement to an initial or staged rating in excess of 10 
percent for service-connected bilateral hearing loss is 
denied.

Service connection for peripheral vestibular disorder is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


